Order modified by striking out the provision that defendants shall produce, discover and allow to the plaintiff an inspection and discovery of the account books, ledgers, etc., of the business of Lewis Schoolhouse, and permission to copy therefrom; also the further provision that such books or any portion thereof may be marked in evidence; also by striking out from said order the provisions in the last two paragraphs thereof in so far as they refer to discovery and inspection; and as so modified affirmed, without costs. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Dowling, P. J., Finch, McAvoy, Martin and Proskauer, JJ.